Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.  Claims 5-24 are currently pending examination, claims 1-4 canceled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the limitation: “consolidated only by pressing within the mold;”.  Applicant directs attention to [0010],[0011], [0014], and [0023] for support, but the examiner is unable to observe a description of such exclusionary / negative subject matter, particularly directing to avoiding any / all forms of consolidation other than by pressing within the mold, within applicants original disclosure.  Further, "Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.” MPEP 2173.05(i).  
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5- 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 4,127,629; hereafter Weaver) in view of Kinoshita et al (JPH04317466A; machine translation provided herein; hereafter Kinoshita).
Claim 5:  Weaver teaches a method of producing a silicon carbide-natured refractory block (silicon carbide body / rotor, etc ) (see, for example, abstract, col 2 lines 8-20, examples, claim 2), comprising
forming a castable block with a predetermined configuration (as dictated by the mold) cast by pouring a castable into a mold, the castable including silicon carbide of an amount greater than 50% by mass  (See, for example, abstract, claim 2,  col 3 lines 12-68).
calcining the castable block in the presence of oxygen and oxidizing at least a part of silicon carbide to be silicon oxide, to obtain the silicon carbide-natured refractory block (See, for example, abstract,  col 2 lines 16-20,  claim 2).
Weaver has taught SiC in combination with other refractories and the compatibility of the process with other oxides such as silicon oxide and aluminum oxide (see, for example, col 5 lines 52-65), but does not explicitly teach one of the claimed components in combination with the SiC in the castable in an exemplary embodiment.  Kinoshita teaches a method of preparing silicon carbide sintered bodies (See, for example, abstract).  Kinoshita teaches wherein a combination of Al2O3 and SiO2 can be added to the castable SiC as they aid sintering and would allow for a reduction in sintering temperature, suppressed grain growth and improved densification (see, for example, abstract, [0012-0016], [0038]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated silicon oxide and / or aluminum oxide into the castable as such components would predictably serve as sintering aids enhancing a reduction in sintering temperature, suppressed grain growth and improved densification.
Claim 6: Weaver further teaches the castable composition is poured into the mold and solidified therein to obtain the castable block (See, for example, col 2 lines 16-20, and example 2).
Claim 7: Weaver further teaches the castable composition is poured into and pressed within the mold (such as via application of pressure) to be consolidated (See, for example, col 3 lines 25-36). Kinoshita further teaches pressing of the SiC composition as the only means of consolidation to facilitate formation of the body as pressure acts as a driving force for sintering (See, for example, abstract,  [0024]).  
Claim 8: Weaver further teaches wherein the castable block is dried and thereafter heated in an oxygen atmosphere (See, for example, col 2  lines 16-20, col 5 lines 21-30, claim 2). 
Claims 9-12: Weaver further teaches wherein taking the entire body at 100% by mass the castable comprises / consists of silicon carbide at 50% mass or more, further silicon oxide and / or aluminum oxide, and water (See, for example, claim 2, col 3 lines 1-20).  Kinoshita too teaches wherein the SiC composition consists preferably is from 70-99wt% and the aluminum oxide / silicon oxide are 0.7-20wt% and 0.3 to 20wt% respectively (See, for example, [0011-0016].  Although not explicitly comprising / consisting of 86% by mass of SiC, further silicon oxide / aluminum oxide, and water when considering the collective teachings such as claim 2 of Weaver to the formation of a SiC slip and [0011-0016] to solely a mixture of Sic with Al oxide / Si oxide, wherein SIC is preferably 70-99wt% to ensure high rigidity and high heat resistance (See, for example, [0002], [0011]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a castable composition consisting of 70-99wt% SiC, al oxide and/or  si oxides, and water as such a combination would provide a predictable SiC-natured refractory block with high rigidity and heat resistance.  Although a range of 70-99 wt% is not explicitly 86% or more, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claims 13 and 15: refer to claims 5 and 9-12 wherein the castable consists of SiC, al oxide / si oxides (all reading on granules/ refractories), and water.  
Claim 14: refer to the rejection of claims 5 and 9-12 above, wherein Kinoshita taught  the SiC composition consists preferably is from 70-99wt% and the aluminum oxide and silicon oxide are 0.7-20wt% and 0.3 to 20wt% respectively (See, for example, [0011-0016].  Although such a teaching is not explicitly at least 86% SiC, at least 3% Al2O3 and at least 4% SiO2, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 16: refer to the rejections of claims 5, and 9-15 above.  Further wherein Weaver teaches the obtained silicon carbide-natured refractory block comprising a calcination coated layer comprising the silicon oxide (See, for example, abstract,  col 2 lines 16-20,  claim 2).
Claim 17: refer to the rejections of claim 5 and 16 above.
Claims 18-19: refer to the rejections of claims 9-12 and 16 above.
Claim 21: refer to the rejections of claims 7 and 16 above.
Claim 22: refer to the rejection of claim 21 and 14 above.
Claim 23 refer to the rejection of claim 21 and 9-12 above.

Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Kinoshita as applied to claims 16 and 21 above, and further in view of Bauer et al (US 5,851,460; hereafter Bauer).
Claims 20 and 24: Weaver in view of Kinoshita teach the method of claims 16 and 21 (above), wherein Weaver has taught formation of a calcination oxidation layer of the SiC in the castable / press- molded block (see, for example, Claim 2), but is silent as to the thickness of such a layer, so it does not explicitly teach a thickness as claimed.  Bauer teaches a method of enhancing high temperature resistance of ceramic bodies, further bodies comprising SiC (See, for example, abstract, col 1 lines 25-55, col 5 lines5-17,  claim 1, 13).   Bauer teaches wherein such enhancement is attributed to the formation of a thermally formed oxide, SiO2, by oxidizing the ceramic material starting from the surface of the formed body (See, for example, col 1 lines 35-40).  Bauer further teaches that the degree of protection is related to the thickness of the oxidized layer, and that preferably the thickness is at least 0.1 mm (See, for example, col 3 lines 3-7, and col 4 lines 20-23).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a thickness of the calcination coated layer of at least 0.1 mm as it would predictably enhance the bodies high temperature resistance and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a thickness is not explicitly at least 0.5 mm thick, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated thickness within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976). 

Response to Arguments
Applicant’s amendments, filed 9/14/22 and entered via RCE on 9/29/22, with respect to the previously applied 35 USC 112 (b) rejections of claims 13 and 16-20 are fully considered,  are persuasive, and have been withdrawn as the term “comprising only” has been removed. 
Applicant's arguments filed 9/14/22 and entered via RCE on 9/29/22 directed to the previously applied 35 USC 112 (a) rejections of claim 21 – 24 have been fully considered but they are not persuasive. Applicant argues that if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  The examiner finds no such positively recited alternatives to pressing, and the examiner maintains that there is nothing in the original disclosure steering the reader away from any / all of forms of consolidation; thus the examiner maintains the previous position that the negative limitation is not properly supported by the original disclosure.  
Applicant's arguments filed 9/14/22 and entered via RCE on 9/29/22 directed to the previously applied 35 USC 103 rejections of claim 5-19 and 21-23 over Weaver in view of Kinoshita have been fully considered but they are not persuasive.  Applicant argues that Weaver requires “a liquid polymerizable component”, thus it requires a “non-refractory and non-granular” component outside the closed consisting of language of the claims.  The examiner disagrees with Applicant’s assertion that Weaver rigidly requires the polymerizable component / resin.  In support, the examiner notes that Weaver has taught distinct embodiments: a) one where the resin is used, and b) one wherein it is not.  The applicant appears to direct arguments to the embodiment Weaver uses a resin; however Weaver explicitly teaches alternative embodiments where no resin is required (See, for example, col 2 lines 16-20: “ In another method of strengthening (in contrast to the resin method) the green casting is heated… to a temperature sufficiently high to slightly oxidized the silicon carbide…” (parenthesis added). See too the difference between claim 1  (to the embodiment requiring the resin) and claim 2 (to the embodiment instead relying upon oxidation for strengthening, and no resin in the slip).  “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  As such, the examiner has relied upon the latter embodiment where no resin is taught / required in said embodiment; thus applicant’s arguments are not convincing. 
Applicant further argues that as Kinoshita fired in argon it would mean that it teaches away from the oxidizing environment of Weaver.  The examiner asserts that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus even though an alternative firing atmosphere (such as argon) is taught; there is nothing in Kinoshita discrediting or discouraging using the oxidizing atmosphere already taught / present in the teachings of the primary reference Weaver.  Further both references are directed to forming and sintering articles from SiC particles, thus the examiner maintains the combination /  rejection over Weaver in view of Kinoshita is apt. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “components and distributions of the fire-resistant block other than silicon carbide can be employed separately depending on the applications of the fire resistant block”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, In response to applicant's argument that the oxide can perform a different function than those taught in the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
The examiner notes Applicant’s statement (pg 9 of remarks): “the applicant used the term ‘comprises only’ such that it is clear that the recited components are required, but that trace and insignificant amounts of contaminants, impurities, or additives are covered by these claims.  ‘Consists of’ language is used with an understanding that the same meaning governs.”.  The examiner asserts that according to MPEP 2111.03: “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").  As Applicant’s original disclosure has not provided any explicit language rising to the level of a special definition for the term “consists(ing) of “ the examiner asserts that “consists(ing) of” is being examined as closed language explicitly per the guidance of the MPEP, and not any alternative scope argued by Applicant’s representative.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712